Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00251-CV

                                      Juan ALVAREZ,
                                          Appellant

                                              v.

                                 STATE FARM LLOYDS,
                                       Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI08926
                         Honorable Peter A. Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee State Farm Lloyds recover its costs of appeal from appellant Juan
Alvarez.

       SIGNED January 10, 2018.

                                               _____________________________
                                               Marialyn Barnard, Justice